Case 2:21-cv-01020-DWL Document1 Filed 06/11/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA PHOENIX DIVISION

 

 

 

SCHELDON WARD ) JURY TRIAL DEMANDED
Plaintiff, )
)
Vv. ) CaseNo. CV21 -01020-PHX-DWI
) /
JEFFERSON CAPITAL SYSTEMS., ) af FLED “LODGED
Defendant. ) ___ RECEIVED COPY
)
)
By

 

 

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

I. INTRODUCTION
1. This is an action for actual and statutory brought by Plaintiff Scheldon
Ward an individual consumer, against Defendant, Jefferson Capital
Systems., (“JCS”) for violations of the Fair Debt Collection Practices
Act, 15 U.S.C § 1692 et seg. (hereinafter “FDCPA”), which prohibits
debt collectors from engaging in abusive, deceptive, and unfair

practices.

UI. JURISDICTION AND VENUE
2. Jurisdiction of this court arises under 15 U.S.C § 1692k(d) 28 U.S.C

1331. Venue in this District is proper in that the Defendants transact
1

 

 

 
Case 2:21-cv-01020-DWL Document1 Filed 06/11/21 Page 2of5

business in Peoria, Maricopa County, Arizona, and the conduct
complained of occurred in Peoria, Maricopa County, Arizona.
Tl. PARTIES

Plaintiff Scheldon Ward (hereinafter “Mr. Ward”) is a natural person
residing in Peoria, Maricopa County, Arizona. Mr. Ward is a consumer
as defined by the Fair Debt Collection Practices Act, 15 U.S.C.
§1692a(3).
Upon information and belief, Defendant Jefferson Capital Systems., is
a Minnesota corporation with its principal place of business located at
16 McLeLand Rd, St Cloud, MN 56303.
Defendant Jefferson Capital Systems., is engaged in the collection of
debt from consumers using the mail and telephone. Defendant
regularly attempt to collect consumers’ debts alleged to be due to
another's.

IV. FACTS OF THE COMPLAINT
Defendant Jefferson Capital Systems (hereinafter referred to as “Debt
Collector”) is a “debt collector’ as defined by the FDCPA, 15 USC
1692a(6).
On or about November 12, 2020, Mr. Ward applied for a mortgage and

was denied and saw inaccurate and false information.

 

 
10.

11.

12.

13.

Case 2:21-cv-01020-DWL Document1 Filed 06/11/21 Page 3of5

Mr. Ward disputed with Transunion, Equifax and Experian on
November 12, 2020.

On the report, the Mr. Ward observed a trade line from Debt Collector.
Debt Collector furnished a trade line of $323, allegedly owned to
Fingerhut Advantage.

Debt Collector had the information disputed with Transunion, Equifax
and Experian.

On April 1, 2021, Plaintiff made a telephone call to Fingerhut
Advantage however on April 1, 2021 call Fingerhut Advantage
informed Plaintiff that no dispute has been giving to Fingerhut
Advantage what so ever therefore violating 15 U.S.C § 1692e(8)
pursuing to (Perez v. Telecheck Servs., Inc., 208 F. Supp. 2d 1153 (D.
Nev. 2002). Debt Collector failed to communicate that the debt was
disputed.

Debt Collector’s publishing of such inaccurate and incomplete
information has severely damaged the personal and credit reputation of
Mr. Ward and caused severe humiliation, and emotional distress and

mental anguish.

Vv. FIRST CLAIM FOR RELIEF
(Defendant Jefferson Capital Systems)
15 U.S.C. §1692e(8)

 
Case 2:21-cv-01020-DWL Document1 Filed 06/11/21 Page 4of5

14. Mr. Ward re-alleges and reincorporates all previous paragraphs as if
fully set out herein.

15. The Debt Collector violated the FDCPA.

16. The Debt Collector’s violations include, but are not limited to, the
following:
The Debt Collector violated 15 U.S.C § 1692e(8) of the FDCPA by
failing to disclose to the Fingerhut Advantage that alleged debt was in

dispute by Mr. Ward.

17. Asa result of the above violations of the FDCPA, the Defendants are
liable to the Mr. Ward actual damages, statutory damages and cost.
VI. JURY DEMAND AND PRAYER FOR RELIEF
WHEREFORE, Plaintiff Mr. Ward respectfully demands a jury trial
and requests that judgment be entered in favor of Plaintiff and against the

Debt Collector for:

A. Judgment for the violations occurred for violating the FDCPA;
B. Actual damages pursuant to 15 U.S.C 1692k(1)(2):
C. Statutory damages pursuant to 15 U.S.C 1692k(2):

D. Cost and reasonable attorney’s fees pursuant to 15 U.S.C 1692k(8):

 

 
Case 2:21-cv-01020-DWL Document1 Filed 06/11/21 Page5of5

E. For such other and further relief as the Court may deem just and

proper.

Respectfully submitted:
Scheldon Ward

27295 N 90% Ave

Peoria, AZ 85383
918-320-3285
wardscheldon@yahoo.com

 

 
